Order denying motion of defendant Greater New York Coal Distributing Co., Inc., to strike out of the judgment so much thereof as includes interest from August 11, 1930, to January 25, 1936, on the verdict of $50,000 in favor of plaintiff, affirmed, with ten dollars costs and disbursements. The jury rendered a sealed verdict, which was opened on January 25, 1936. On January 27, 1936, defendant-appellant moved to set aside the verdict and for a new trial. The court reserved decision and ordered briefs by February 8, 1936. On April 20, 1936, defendant-appellant’s motions were denied and on April 22, 1936, by direction of the court, interest was added to the amount of the verdict from August 11, 1930, the only date when the breach, if any, could occur under the pleadings. It is urged, among other things, that it was error for the court, after the expiration of the January, 1936, term to add to the verdict interest from the date of the breach of the contract to the date the verdict was rendered. We hold that under a fair construction of section 480 of the Civil Practice Act, particularly where, as here, the court reserved decision on defendant-appellant’s motions and did not decide them until after the expiration of the January, 1936, term, the court had power to add interest to the verdict. (Mayaguez Drug Co. v. G. & R. F. Ins. Co., 260 N. Y. 356; McLaughlin v. Brinckerhoff, 222 App. Div. 458; Quinn v. Sigretto, 229 id. 727; Newburgh Dress Co., Inc., v. Nadler & Nadler, Inc., 251 id. 330.) Here the court still had the ease before it, in effect, since the judgment had not been entered when the interest was added. Hence the court had the power to act under the principle of Mayaguez Drug Co. v. G. & R. F. Ins. Co. (supra). In Urband v. Lubell (245 N. Y. 156) the judgment had been entered when the court acted. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.